Citation Nr: 1109332	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  99-08 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) disability rating for residuals of a skull fracture prior to November 26, 2008.

2.  Entitlement to a disability rating greater than 10 percent for residuals of a skull fracture from November 26, 2008.

3.  Entitlement to a total rating based on individual unemployability (TDIU) rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran served on active duty from December 1949 to December 1953 and from November 1954 to March 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that denied increased disability ratings for the disability currently on appeal.

In his Appeal to Board of Veterans' Appeals (VA Form 9), received in May 1999, the Veteran requested a personal hearing over which a Veterans Law Judge of the Board would have presided while at the RO.  However, in a memorandum dated in July 1999, the Veteran's accredited representative notified the RO that the Veteran wished to cancel his personal hearing.

This matter was previously before the Board in September 2000 and November 2003, wherein it was remanded for additional development.  Thereafter, in November 2005, the Board, in pertinent part, denied increased disability ratings for the disability at issue in this appeal, and the Veteran appealed.  In a January 2008 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's November 2005 decision with respect to the issue currently on appeal and remanded the appeal to the Board for further proceedings consistent with that decision.  In September 2008 and July 2010, the Board remanded this matter for additional development.  The case is now returned to the Board.

The Board notes that during the pendency of this appeal, by rating action of the RO dated in August 2009, the RO awarded an increased disability rating of 10 percent, effective as of November 26, 2008, for the service-connected skull fracture with residuals of cognitive disorder.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remains in appellate status.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From May 29, 1998, to November 26, 2008, the Veteran's residuals of a skull fracture were manifested by subjective complaints of headaches.

2.  From November 26, 2008, the Veteran's residuals of a skull fracture were manifested by subjective complaints of headaches.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for residuals of a skull fracture, from May 29, 1998, to November 26, 2008, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 8045, 8100, 9304 (2007).

2.  The criteria for disability rating greater than 10 percent for residuals of a skull fracture from November 26, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 8045, 8100, 9304 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in August 2001, October 2002, September 2008, September 2009, and August 2010 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.  The aforestated correspondence also provided the Veteran with the requisite notice with respect to the Dingess requirements.

As these claims are for an increased disability rating, the Board points out that the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claims, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice  regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above mentioned letters and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

The Veteran fell from his bunk during service in 1964, struck his head, and sustained a skull fracture.  He was hospitalized and improved after several days to what was then characterized as an essentially normal condition.  Service connection for residuals of a fractured skull was granted by rating action dated in July 1974, at which time a noncompensable disability rating was assigned.  On May 29, 1998, the Veteran's claim for an increased disability rating was received, asserting, in pertinent part, that his symptoms had increased in severity.  Specifically, he reported that his headaches were of such severity that he would lose consciousness.

The Veteran's disability was initially rated by analogy to a benign bone growth, and rated under Diagnostic Code 5015 which provides the rating criteria for benign new bone growths based on limitation of motion of the affected part.  However, as the suitability of Diagnostic Code 5015 for the Veteran's disability was questionable, inasmuch as the skull was not a body joint with a functional impairment quantifiable by loss of range of motion, the disability was later rated pursuant to Diagnostic Code 5296, which provided the rating criteria for a loss of a part of the skull.  However, there is no evidence of record that the Veteran ever sustained a loss of part of the skull as to warrant a compensable disability rating under the provisions of Diagnostic Code 5296.

As the Veteran has reported that his primary residuals associated with his skull fracture are headaches and auditory symptoms (for which the Veteran is rated separately), the Board will evaluate his disability under the rating criteria for brain disease due to trauma under Diagnostic Code 8045, for migraine headaches under Diagnostic Code 8100, and dementia due to trauma under Diagnostic Code 9304.

According to Diagnostic Code 8045, purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  

Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent disability rating will not be combined with any other ratings for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.

Dementia due to head trauma is evaluated under Diagnostic Code 9304.  A 10 percent disability rating is assigned under the General Rating Formula for Mental Disorders for occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

The Board notes that effective October 23, 2008, the criteria for rating residuals of traumatic brain injury (TBI) under Diagnostic Code 8045 were revised.  However, the new amendments to Diagnostic Code 8045 apply only to those claims for benefits received by VA on or after October 23, 2008.  Otherwise, the former  criteria (as listed immediately above) will apply.  See also, 73 Fed. Reg. 54693 (Sept. 23, 2008).  As the Veteran's increased disability rating claim in this case was received prior to October 23, 2008, and he has not expressed a desire to have the amended criteria applied, the former criteria apply.

According to Diagnostic Code 8100, migraine headaches with less frequent attacks warrant a noncompensable disability rating.  Migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months are assigned a 10 percent disability rating.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month warrant a 30 percent disability rating.  The maximum 50 percent disability rating is warranted where the migraine headaches are with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).

The rating criteria do not define "prostrating;" nor has the Court.  See Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Residuals of a skull fracture prior to November 26, 2008

VA outpatient treatment records dated from June 1997 to December 1997 shows that the Veteran was treated intermittently for symptoms associated with headaches.  In December 1997, he was said to have a one week history of headaches.  He was given prescription medication for the pain.

A VA examination report dated in March 1999 shows that the Veteran reported that his memory was not as good as it used to be, and that he would experience pains and aches in general without being very specific.  Neurological evaluation revealed that he was alert with no sign of language disturbance or organic mental dysfunction.  Cranial nerve examination was normal.  Motor system examination showed a normal muscle mass, tone, strength, station, gait, and coordination.  Tendon reflexes were symmetrical, and primary sensory modalities showed no abnormality.  The impression was normal neurologic examination.  There was no evidence of any neurologic residuals of skull fracture. 

A VA magnetic resonance imaging (MRI) study dated in April 1999 shows that there was no evidence of a mass or abnormal contrast enhancement of the brain.

A VA outpatient treatment record dated in July 1999 shows that the Veteran was said to have had headaches since 1964.  The examiner indicated that he had been under his care for approximately 10 years.  He was said to take prescription pain medication for the headaches.

A private medical record from T. E. H., M.D., dated in October 2000, shows that in conjunction with treatment for a possible bladder tumor, the Veteran was said to have a history of migraine headaches.  

A VA neurological disorders examination report dated in January 2001 shows, in pertinent part, that the Veteran developed symptoms which included headaches, particularly in noisy situations.  Neurological evaluation revealed that he was awake, alert, and cooperative.  Mentation and gait were good.  Strength, coordination, sensation, and deep tendon reflexes were all within normal limits.  There were no carotid artery bruits and no straight leg raising sign. He had 100 percent hearing loss (for which he is separately rated), but the rest of the cranial nerves were normal.  The impression, in pertinent part, was no neurological problems of note (apart from sensorineural hearing loss).

A VA neurological examination report dated in February 2001 shows that the Veteran reported intermittent dull global headaches, often accompanied by paroxysms of pain, which was non-specific and would go away with pain medication.  A history of an MRI study was noted which was negative except for sinus problems.  The neurological examination was said to be normal (except for the hearing loss).  The examiner opined that it was unclear if the headaches were secondary to the skull fracture, but rather sounded like routine tension headaches.

A VA outpatient treatment record dated in March 2003 shows that the Veteran provided a history of a severe skull fracture in 1964, and that he would try to prevent terrible headaches that he had been getting by taking prescription pain medication.  He added that it he did not take the medication, he would get a headache.  He indicated that he would also take over-the-counter medication if it would become worse.

VA outpatient treatment records dated from March 2003 to June 2007 show intermittent assessments of a history of headaches.

Prior to November 26, 2008, the medical evidence of record does not show any objective findings related to any residuals of a head injury.  Neurological evaluation and MRI scans of the head were within normal limits.  Thus, the Veteran's complaints of headaches related to residuals of head injury are considered to be purely subjective.  According to Diagnostic Code 8045, a disability rating of 10 percent is assigned for purely subjective complaints.  In this regard, the Board finds that from May 29, 1998 (the date of the Veteran's claim),  to November 26, 2008, a 10 percent disability rating is warranted under Diagnostic Code 8045.  However, under Diagnostic Code 8045, an disability rating higher than 10 percent is not permitted for purely subjective complaints.  Additionally, the medical evidence of record does not show any diagnosis of multi-infarct dementia associated with brain trauma.

The Board has also considered whether the Veteran's disability would warrant a disability rating higher than 10 percent prior to November 26, 2008, under Diagnostic Code 8100 which provides the rating criteria for migraine headaches.  However, while the evidence of record shows that the Veteran has consistently reported experiencing headaches for which he would take prescription pain medication, the evidence of record has not shown that his headaches are productive of characteristic prostrating attacks averaging once per month over the last several months so as to warrant a 30 percent disability rating under Diagnostic Code 8100.  As noted above, while the Court has not specifically defined the term,  "prostrating" has been recognized to be manifested by extreme exhaustion, helplessness, or powerlessness.  The evidence of record has shown intermittent reports of headaches, however, no such report has described the Veteran's headaches as being manifested by extreme exhaustion, helplessness, or powerlessness.  As such, a disability rating greater than 10 percent under Diagnostic Code 8100 would not be warranted.

The level of impairment associated with the residuals of head injury has been relatively stable throughout this period from the date of claim through November 26, 2008, and has never been worse than what is warranted for a 10 percent disability rating.  Therefore, the application of an additional staged rating under Hart is not warranted.  

Additionally, the Board has considered the statements of the Veteran as to the extent of his symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports a higher disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.

As such, resolving all reasonable doubt in the Veteran's favor, the Board finds that a disability rating of 10 percent is warranted for residuals of a skull fracture from May 29, 1998, to November 26, 2008, under Diagnostic Code 8045.

Residuals of a skull fracture from November 26, 2008

A VA mental disorders examination report dated November 26, 2008, shows that the Veteran's history of a 1964 head injury was conveyed.  The Veteran was said to experience depression, low energy, and a feeling of hopelessness.  Mental status examination revealed psychomotor activity was unremarkable.  Speech was unremarkable, clear, and coherent.  Affect was normal, mood was good, and attention was intact.  Thought process and content were unremarkable.  There were no delusions.  Judgment was described as understanding the outcome of behavior.  He reported difficulty sleeping with frequent dreams about combat experiences.   His remote, recent, and immediate memory were normal, with short term memory noted to be mildly impaired.  Attention and executive functioning were intact.  Mild neurocognitive disorder was indicated.  The diagnosis was chronic severe PTSD and cognitive disorder, not otherwise specified.  His global assessment of functioning (GAF) score was 60, which is indicative of moderate symptoms.  The examiner explained that symptoms associated with his head injury included deficits in memory, headaches, dizziness, irritability, sleep problems, impaired hearing, and  changes in affect.

A VA brain and spinal cord examination report dated in April 2009 shows that a history of a head injury as noted above was reported.  The Veteran reported daily headaches, but denied episodes that were disabling and required him to go to bed.  He could continue his daily activity by over-the-counter pain medication.  He also reiterated hearing loss (for which he is separately rated), and pain in the legs from the lower buttocks to the calf region bilaterally.  The pain would occur with walking.  He denied pain at other times, and rest would improve the pain.

There was no history of neoplasm, fever, dizziness, weakness, paralysis, dysesthesias, numbness, paresthesias, seizures, tremors, gait difficulty, rigidity, swallowing difficulty, impairment of bowel or bladder function, fatigability, impaired smell, impaired taste, difficulty breathing, vision problems, insomnia, speech problems, memory loss or other cognitive problems, cerebrovascular accident, or assistive devices needed for walking.  There was a history of daily  headaches, however, they would last one to two days and ordinary activity would not be limited.  There was also a history of constant tinnitus.

Physical examination revealed normal muscle tone with no muscle atrophy.  There were no findings of dysesthesias, tremors, or fasciculations.  Gait and balance were normal.  There was no ataxia, incoordination, or spasticity.  There was no speech impairment or evidence of autonomic nervous system problems.  Sensory function of a nerve group was not affected.  There was no bowel or bladder impairment.  There was no evidence of cranial nerve impairment, cognitive or psychiatric impairment, loss of sense of smell or taste, or joint limitation of motion.

X-rays of the lumbar spine revealed suspect diffuse idiopathic skeletal hyperostosis; mild grade I anterior listhesis of L4 on L5; and mild to moderate degenerative changes.  X-rays of the thoracic spine revealed thoracic idiopathic skeletal hyperostosis and question sclerosis of T10 and T11 vertebrae.  X-rays of the skull revealed no evidence of a fracture.

The diagnosis was skull fracture, with no significant effects on usual occupation or daily activities; headache, with no significant effects on usual occupation or daily activities; hearing loss, with none to mild effects on usual occupation or daily activities; tinnitus, with no significant effects on usual occupation or daily activities; leg pain, with none to mild effects on usual occupation or daily activities; and back pain with abnormal thoracic spine.  The neurological findings were normal, except for knee reflex.  The Veteran did not have hemiplegia, epileptiform seizures, facial nerve paralysis, or any other purely neurological disabilities associated with trauma to the brain.

VA outpatient treatment records dated from November 2008 to October 2010 show continued intermittent treatment for headaches, mild cognitive impairment, PTSD, and mild memory impairment.

Having carefully considered the competent evidence of record, the Board finds that a disability rating greater than 10 percent for residuals of a skull fracture from November 26, 2008, is not warranted.  In this case, the Veteran is in receipt of the highest assignable disability rating available under Diagnostic Codes 8045- 9304 for purely subjective complaints, and a disability rating in excess of 10 percent is not assignable under Diagnostic Code 9304 in the absence of a diagnosis of multi- infarct dementia, as a consequence of brain trauma.  In this instance, the evidence of record is negative for a diagnosis of multi-infarct dementia.  The April 2009 VA examination concluded that neurological findings were normal, and the Veteran did not have hemiplegia, epileptiform seizures, facial nerve paralysis, or any other purely neurological disabilities associated with trauma to the brain.

As the Veteran has been diagnosed as having headaches associated with his service-connected residuals of a skull fracture, the Board has also considered whether the Veteran's disability would warrant a disability rating higher than 10 percent from  November 26, 2008, under Diagnostic Code 8100 which provides the rating criteria for migraine headaches.  However, while the evidence of record shows that the Veteran had a history of daily headaches, the April 2009 VA examination report concluded that they would last one to two days and ordinary activity would not be limited.  The Veteran reported during this examination that while he had daily headaches, they were not disabling to the degree that they required him to go to bed, and he could continue his daily activity with the use of over-the-counter pain medication.  As such, the Board must conclude that the Veteran's headaches are not 
productive of characteristic prostrating attacks averaging once per month over the last several months so as to warrant a 30 percent disability rating under Diagnostic Code 8100.  As such, a disability rating greater than 10 percent under Diagnostic Code 8100 is not warranted.

The level of impairment associated with the residuals of head injury has been relatively from November 26, 2008, and has never been worse than what is warranted for a 10 percent disability rating.  Therefore, the application of an additional staged rating under Hart is not warranted.  

Additionally, the Board has considered the statements of the Veteran as to the extent of his symptoms.  While he is certainly competent to report that his symptoms are worse, in evaluating a claim for an increased rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  See Layno, 6 Vet. App. at 470; Massey, 7 Vet. App. at 208.  To the extent that the Veteran argues or suggests that the clinical data supports a higher disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of positive evidence with the negative evidence to otherwise warrant a disability rating higher than 10 percent for residuals of a skull fracture from November 26, 2008.  The doctrine of reasonable doubt does not apply to this aspect of the Veteran's appeal. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Extra-schedular Consideration

Finally, the Board finds that the Veteran's residuals of a skull fracture do not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's residuals of a skull fracture is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In this regard, as a result of this decision, the residuals of a skull fracture have been awarded an increased disability rating of 10 percent from May 29, 1998, to November 26, 2008.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 


ORDER

A 10 percent disability rating for residuals of a skull fracture from May 29, 1998, to November 26, 2008, is granted, subject to the applicable criteria governing the payment of monetary benefits.

A disability rating greater than 10 percent for residuals of a skull fracture from November 26, 2008, is denied.


REMAND

Unfortunately, a remand is required in this case is needed prior to further disposition of the claim for TDIU.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010). 

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2010).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2010).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

In this case, the Veteran is service connected for bilateral hearing loss, rated as 40 percent disabling; residuals of old second and third degree burns of the neck, back, arms, and flanks, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; residuals of a skull fracture with cognitive disorder, rated as 10 percent disabling; and prostate cancer, rated as noncompensable.  The combined disability rating is 60 percent.  38 C.F.R. § 4.25, Table I, Combined Ratings Table (2010).  The Veteran does not currently meet the percentage criteria laid out in 38 C.F.R. § 4.16(a) (2010).

However, even if the Veteran does not meet the percentage criteria laid out in 38 C.F.R. § 4.16(a), if his service-connected disabilities nevertheless prohibit him from sustaining gainful employment, a TDIU rating may still be assigned if his service-connected disabilities prevent him from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16(b) (2010).  As it is unclear to the Board whether the Veteran's service-connected disabilities prohibit him from sustaining gainful employment, the Board finds that a remand for an examination is necessary to assess the overall effect of the Veteran's service-connected disabilities on his ability to obtain and retain employment.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  The RO/AMC shall make arrangements with the appropriate VA medical facility for the Veteran to be afforded an examination to ascertain the impact of his service-connected disabilities on his employability.  The claims file and a copy of this Remand should be reviewed and that review should be indicated in the examination report.  The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities on his employability.

The examiner should list all impairment caused by each service-connected disability.

The examiner should give an opinion as to whether it is as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities (bilateral hearing loss; residuals of old second and third degree burns of the neck, back, arms, and flanks; tinnitus; residuals of a skull fracture with cognitive disorder; and prostate cancer) without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation.

In giving the opinion, the examiner should report the type of job functions his service-connected disabilities would prevent him from performing and should state the reasons why.  In this regard, the examiner should state whether sedentary and/or manual labor functions would be prevented.

The rationale for all opinions should be provided.  

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim  adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


